     Case 1:20-cr-00087-PLM ECF No. 1 filed 06/16/20 PageID.1 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,

             vs.

JOHN MICHAEL SNOOK,
                                                               INDICTMENT
                  Defendant.
_________________________________/

      The Grand Jury charges:

                            Felon in Possession of a Firearm

      On or about March 18, 2020, in Kalamazoo, Calhoun, and Branch Counties, in the

Southern Division of the Western District of Michigan, the defendant,

                                 JOHN MICHAEL SNOOK,

knowing he had previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, knowingly possessed one or more firearms, namely (i) a loaded

Hi-Point .380 ACP semi-automatic pistol, serial number P8161149; and (ii) an SKS 7.62 x

39mm semi-automatic rifle, serial number 562682, and the firearms were in and affecting

commerce.


18 U.S.C. § 922(g)(1)
18 U.S.C. § 924(a)(2)
18 U.S.C. § 921(a)
      Case 1:20-cr-00087-PLM ECF No. 1 filed 06/16/20 PageID.2 Page 2 of 2



                              FORFEITURE ALLEGATION

       The allegations contained in this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 18 U.S.C.

§ 924(d)(1) and 28 U.S.C. § 2461(c). Upon conviction of the offense in violation of 18 U.S.C.

§ 922(g)(1) set forth in this Indictment,

                                JOHN MICHAEL SNOOK

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c),

any firearms and ammunition involved in or used in the offense, including, but not

limited to, (i) a loaded Hi-Point .380 ACP semi-automatic pistol, serial number P8161149;

and (ii) an SKS 7.62 x 39mm semi-automatic rifle, serial number 562682.




                                            A TRUE BILL


                                            __________________________________________
                                            GRAND JURY FOREPERSON
ANDREW BYERLY BIRGE
United States Attorney


___________________________________
PATRICK J. CASTLE
Assistant United States Attorney
